141 F.3d 1179
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry James TUCKER, Plaintiff-Appellant,v.Arizona Department of Corrections;  Samuel A. Lewis;  J.C.Keeney;  Richard Godbehere, Defendants-Appellees.
No. 94-15214.D.C. No. CV-93-00815-RGS.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Arizona Roger G. Strand, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Terry James Tucker, an Arizona state prisoner, appeals pro se the district court's dismissal of his civil-rights action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We dismiss appeals from prisoners proceeding in forma pauperis which are frivolous.  See Marks v. Solcum, 98 F.3d 494, 495 (9th Cir.1996) (per curiam).


3
Tucker contends that defendants held him without legal authority because they did not have a properly certified copy of the judgment on his sentence and conviction.  Because Tucker failed to allege that the sentence and conviction underlying his confinement has been invalidated, Tucker may not pursue this claim in an action for damages or injunctive relief.  See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994);  Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973).  The dismissal of Tucker's action and appeal is without prejudice.  See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam).


4
We reject Tucker's allegation of judicial bias because it is based solely on prior judicial rulings.  See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3